                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA

vs.                                         Case Nos.: 3:15cr69/TKW/EMT
                                                       3:17cv389/TKW/EMT
WILLIAM R. LUCAS,

                Defendant.
_________________________________/
                                     ORDER

      This case is before the Court based on the magistrate judge’s report and

recommendation (Doc. 122) and Defendant’s objections (Doc. 123). Based on my

de novo review of the issues raised in the objections, I agree with the magistrate

judge’s determination that the claims in Defendant’s §2255 motion are refuted by

the plea colloquy. Accordingly, it is

      ORDERED that:

      1.    The magistrate judge=s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2. Defendant’s motion to vacate, set aside, or correct his sentence (Doc.

111) is DENIED.

      3. A certificate of appealability is DENIED.
DONE AND ORDERED this 9th day of March, 2020.


                     T. Kent Wetherell, II
                    T. KENT WETHERELL, II
                    UNITED STATES DISTRICT JUDGE




                            2
